R-02




                             AUSTIN;       TEXAS

PRICE  DANIEL
ATTORNEYGENERAL
                           January 14, 1947

      HonorableS. Id.Pliler      Opinioh    NO. v-02
      County Auditor
      Taylor County              Be: Under the given facts
      Abilene, Texas                 can the Commissioners*
                                     Cot@ of Taylor County
                                     grent an increase in
                                     salary of th8'Oounty
                                     Treasurer, tider the
                                     provisionsof Senate
                                     Bill 123, Regular Sess-
                                     ion, Forty-ninthLeg-
                                     islature?


                Your request for an qpinion has beenrkceived
      and car&fully coxisiaered.bythis Department. We.quote
      from your letteti.6~follows:
                  "The Treasurer of Taylor County~,up~to this
             time, has.receivetias compen,sationTwo Thousand
             Dollars annually.:.Hehas made applicationto the
             CommissionersV~Court for &I increase of Five Hun-
             area Dollars annually add has requestedthat this
             increase in salary be made rdtroadtiveto the date
             when he was first entitled to make'applicationfor
             increase in salary under recent legislation,par-
             ticularlySenate Bill No. 123.
                  "Please advise me if the Commissioners*Court
             may grant the increase in salary, ana also advise.
             if the increase in Sdary may b8 made retroactive."
                In 1940'the Federal Census ShOWea the population
      of Taylor County to be forty-four thousand one hundred
      forty-seven (44,147). The tax valuation of Taylor Coun-
      ty is Twenty-oneMillion One Hundred Ninety Thousand Dol-
      lars ($21,190,000.00).
                 Section 13 of Article 3912e, Vi A. C. S., is
       in part as follows:
                  "The Commissioners'Court in counties having
HonorableS. M. Pliler, Page 2

                                               .

     a populationof Twenty Thousand (20,000)inhabit-
     ants or more ana less than one hundred and ninety
     thousand (190,000)inhabitants,   according to the
     last preceding.FederalCensus is hereby author-
     ized, and it shall be its duty, to fix th$ sala-
     ries of all the followingnamed officers, to-wit:
     Sheriff, Assessor,andCollector of Taxes, County
     Judge, County Attorney, including Criminal Dist-
     rict Attorneys and County Attorneys who perform
     the duties of Distri& Attorneys, District Clerk,
     .CountyClerk,   Treasurer,Hid8 and Animal mSp8C-
     tor. Each of said.officersshall be paid in mon-
     eyean annual salary in twelve equal installments
     of not-less than.the total sum earned as bompensa-
     tion by h$m.in his official capacity for the fis-
     cal year of 1935, aed not more than the maximum
     amount allowed such officer under laws existing I
     on August 24.,1935; .proviaed  that in counties hav-
     ing a populatick.,of  twenty thousand (20,000)and
     less.than thirty-seventhousand five hunarea ac-
     cordingto the last precedingFederal Census, ana
     having an assesses valuation in excess of Fifteen
     Million ($L5,OOO,OWXOO)Dollars according to'the
     last approved preceding tax rolls of such county,
     the maximum amount allowed such officers as sala-
     ries nitiy'be increasedone (1%) percent for each
     One Million ($l,OOO,OOO)~DOllars~valuatioh   or
     fractional part thereof in excess~.of  said Fifteen
     Million ($15,000,~00.00)   Dollars valuation over
     and above the maximum amount allowea such officers
     under laws existing on August 24, 1935.;and pro-
     vided that in counties having a population of
     thirty-seventhousanafive hunarea (37,500)and
     less than sixty thousand (60,000)according 'to
   ~.the last precedingFederal Census Lanahaving an
     asaessea,valnationin excess of Twenty~Million
    ~~~~($20,000,000)Dollars according.to the last pre-
  "-de&ing approved tax roll of such county, the max-
     imumemount allowed such officers as salaries may
     be increased one,(l$) percent.forpeachOne ,Million
      ($i,OOO,OOO)Dollars or fractional part thereof in
     excess of said Twenty Million ($20,000,000)Dollars
     valuation over ana above the-maximumamount~allowad
     such officers WIa8r laws existing on August 24,1935,  ”




          The:;abovequoted Section of Art. 3912e~became
effecti& January 1;1936, and is applicable to Taylor
county. The maximum annual salary which canld have been
allowed to the County Treasurer of said county under the
                                           i
Honorable S. M. Pliler,    Pake’3’~



~~~~:'existing'~bn.,'A' ust-24,,',1935
                                     (Art. 3943.,~V.A.C.~S.)
‘:~a& rvro.T~housand,
    .,~     ~'li   ( 2000.00) Dollars.
                ~,"rz:
               I,,
            ~'In.hnswerto your first question, that is,
 whether or not the Commissioners*Burt mey all- a
 Five Hundred Dollar ($500.00)annual increase,in the
 Treasurer%salary, we quotesfrom~AttorzII,y       General's
 Opinion
      ; !~100-,;‘:0&6*6.as follows:
   .:;~'.
        Y':,"So.;- B.:123).A&s oftthe 49.th, Legislature,
   ..:
     '-Regdar~~Ses~ion~;~'1945,-3s,
   ..e*
     .~ ::,:                         in  part,* as follows:
        ~7 :-W~lSection  3. ~That'Section~l3~of'Article
       39128, Revised Civil Statutes     of Texas;~l925,as
       amended, be and the same~is he:eby ,ve,$d by
,::t,
  :'.'~
     .::
       ad$+ng“.thereto~; the f~~+nv+:      ~j
                                            ,::,,‘,,
                                                 ,,;',
 ...j,~;'-':~,'~:
         -,: ~:or.>:,;"'
                      :~~
                        ;
?-,n:--r-
        '.~.~,
            ,:"t (6).,The'Co~issione~ Comt'ii   her&y    &--
    -::thorizedi    when in their judgment~the~~finanidal  c~bn-
    : aition~or the-county~    ar&the neeas.of'theofficers'
   .z::.:jastiQ~~ the.increase,~~to-tinteran or&r increasing'
    ~:~.
       the:,compensation   of the precinct,~county~and~'dis~.
       trict officers in the precinct, county and distric~t
       officers in an additional    amount not to .exceea
       twenty-fives'  (25$:per bed bf~th&'sum~llBwed:un-
       der the.law~for~tlie~fiscal   year,of71944,provided
       the .tbtal” compensation.authorizea    under the law
       for.the~.fiacal   year of.1944~aid not~.exceed  the sum
      ~of~Thirty~six~Hundred'(#?1~0~.00~    Dollars.'
             .~"The Compensationof'the county treasurer of
         GalvestonCounty is controlledby Section 13 of
         Article 3912e.. Under Section 13 of-Article 3912e
         'the~county.'treasurer~isallowed a~-compensationof
          'not less.than the total sum earnea.as compensation
         by him.in~his official~capacityfor the fiscal year
         1935, and not more than the maximuriismount allowed
         such officer under laws existing on August 24,1935.'
         As Galveston County has a populationof 64,401 in-
         habitants according to the 1930 census the maximum
         ~compensationthe county treasurer.coultl'have retained
         was the sumof Two Thousand Dollars ($2,000.00)per
         annum (Article 3943)."
           In'.viewof the foregoing, it is the opinion of
 this Department that the Commissioners1Courtof Taylor
 County has the authority to allow the twenty-fiveper
 cent (2%) increqse as provided in Section 3 of S.B.123,
 Acts of the 49th Legislature, Regular Session, 1945.
HonorableS; M. Pliler, Page.4.


          As to your last question regarding the author-
ity of the Commissioner& Court:to grant increase in said
salaries retroactivethereto, we point out certain pro-
visions of Section 44 of Article 3 of the Constitution
of Texas, which are as fqllows:
         .!The $egislatu,reshall prov~ide,
                                         by law .for
     the compensationof all officers,:servants,agents
     and public contractorsnot provided for in this
     constitution,.but shall-not grant extra compensa-
    .tion to any officer,agent, servant .orpublic con-
     trsctor after such phblic service shall have been
     performedor oontr+d:,enteredinto for.th8 per-
     formance of the ssme.wl..
                             1. :,y..
          'oti&
              ~p~~...h'-.'~~~~~
                          o~~6.-76':.hol~s:
                                       in.8ff.,%;'thatthe
foregoing provisionof the Cbnstitutionprohibits offic-
ers who are paid.undeI:,.-t.he'Genera~
                                    Salary~Law from receiv-
ing an increase in salary:for, any certain part.of,the
year for which the;woyk,has.~alrea~y,~be,enpe.rfolmea.We
believe the principal~emphasisof.: th$s.holdingapplies
also to.theninstantsca?.e~ad~.the,:.$nc.rease
                                           .%&salary may
,notbe made.. retroactiye.:
                          :.
                           5:,1.~.
                               :,.~:a:
                                   :~
                                    ;,:..li
                                        :.
                                         :;.'.:j',.
                                             '. .,
                                                 :m:
                                                   ~.
  .~ &J&&:      &rs ;i;'I s&&~2, T~;ea&re~r.oft'Ta
                                               yio$


  i
  ..~        .;:.County:,.is
                          r:+JviIlg'.anannual< salary
             !~of $2.,p~~,~~~s..provided,nnder
                                             Article
          _,.
            ..,~3912E,.,Se,cti?n;:
                               13,,.V.A+c$.2-.S.-, the
             .,.
             i  Comm.issio,ness!
                               C.ourl.,ma$&antan ,in-
                crease of $500 annually finderArticle
             .'3S91, .Section3,;R.,:C. $..(Serde Bill
              ,-123,,Apts:of-the 49&&L+gislature.,,~..
     ;; ,- ids
             .,;R. S.; $.9+5).+,,_.
                                :!,;~+ :::::
                                           :'::;
                                               s'./
                                                 : ii;,
  ..~ ,~., Y..,.The.said~incr++e:shall-,not.!~b,e~~.rnade.
       ~"      .retroact.lv+
             : '.           as it is:prohibiteaunaer
        .:     ~Sec. 44 of_Atit..~3.~f.$he,Constitution
           ,..Iof T+xas..'.;.: " ,:".._.~
                                        ,...,
                                            c,.: